t c summary opinion united_states tax_court diana l gray petitioner v commissioner of internal revenue respondent docket no 10520-06s filed date diana l gray pro_se thomas m rath for respondent ruwe judge this case was heard pursuant to the provisions of section of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to unless otherwise indicated all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case respondent determined deficiencies in petitioner’s and federal income taxes of dollar_figure and dollar_figure respectively after concessions the only issue remaining is whether petitioner is entitled to a tuition_and_fees_deduction of dollar_figure in petitioner submitted a form 1098-t tuition statement demonstrating that she was billed for qualified_tuition_and_related_expenses of dollar_figure in on her federal_income_tax return petitioner deducted dollar_figure for tuition and fees expenses respondent concedes that petitioner is entitled to the deduction for tuition and fees if the court finds that petitioner is entitled to single filing_status discussion generally petitioner bears the burden_of_proof rule a respondent however bears the burden_of_proof with respect to any new_matter id an assertion is treated as a new_matter when it either increases the original deficiency or requires the presentation of different evidence shea v the parties agreed that petitioner is entitled to itemized_deductions for charitable_contributions of dollar_figure in both and petitioner did not contest the adjustments in the notice_of_deficiency not discussed in this opinion commissioner 112_tc_183 93_tc_500 in the notice_of_deficiency respondent’s basis for disallowing petitioner’s tuition_and_fees_deduction was that petitioner did not furnish information needed to support the claimed deduction at trial when the court asked respondent’s counsel what information petitioner needed to support the tuition_and_fees_deduction respondent replied i think it was proving that they were qualified tuition expenses which the respondent no longer disputes respondent’s position at trial was that petitioner must also prove that she was entitled to single as opposed to married_filing_separately filing_status in order to be entitled to the tuition_and_fees_deduction see sec_222 the notice_of_deficiency does not provide this as a reason for disallowing petitioner’s tuition_and_fees_deduction respondent did not file an answer to the petition respondent first argued that a married_filing_separately filing_status caused petitioner to be ineligible for a tuition_and_fees_deduction when the case was called for trial rule b as in effect for small tax cases in which the petition was filed before date provides that no answer is required to be filed except where there is an issue on which the commissioner bears the burden_of_proof or where the court otherwise directs the issue concerning the effect of petitioner’s filing_status on the tuition_and_fees_deduction constitutes new_matter because it would require the presentation of different evidence it follows that respondent has the burden of proving that petitioner was a married individual within the meaning of sec_7703 see sec_222 he has failed to meet that burden because petitioner provided sufficient evidence to refute respondent’s original determination that petitioner had failed to substantiate her tuition expenses we hold that petitioner is entitled to the tuition_and_fees_deduction for to reflect the foregoing decision will be entered under rule while petitioner made an attempt to show that she was legally_separated within the meaning of sec_7703 in and indeed provided evidence to support that she was living separately from her husband pursuant to a court order she could not reasonably have been expected to adequately contest the issue with such inadequate notification
